Title: From Benjamin Franklin to Charles Lee, 11 February 1776
From: Franklin, Benjamin
To: Lee, Charles


Dear Sir,
Philada. Feb. 11. 1776
The Bearer Monsr. Arundel is directed by the Congress to repair to Gen. Schuyler, in order to be employ’d by him in the Artillery Service. He purposes to wait on you on his Way, and has requested me to introduce him by a Line to you. He has been an Officer in the French Service, as you will see by his Commissions; and professing a Good Will to our Cause, I hope he may be useful in Instructing our Gunners and Matrosses. Perhaps he may advise in Opening the nail’d Cannon.

I receiv’d the enclos’d the other day from an Officer, Mr. Newland, who served in the two last Wars, and was known by Gen. Gates, who spoke well of him to me when I was at Cambridge. He is desirous now of entring into our Service. I have advis’d him to wait upon you at New York.
They still talk big in England, and threaten hard; but their Language is somewhat civiler, at least not quite so disrespectful to us. By degree, they may come to their Senses, but too late I fancy for their Interest.
We have got in a large Quantity of Saltpetre 120 Ton, and 30 more expected. Powdermills are now wanting. I believe we must set to work and make it by hand. But I still wish with you that Pikes could be introduc’d; and I would add Bows and Arrows. Those were good Weapons, not wisely laid aside.
1.  Because a Man may shoot as truly with a Bow as with a common Musket.
  2.  He can discharge 4 Arrows in the time of charging and discharging one Bullet.
  3.  His Object is not taken from his View by the Smoke of his own Side.
  4.  A Flight of Arrows seen coming upon them terrifies, and disturbs the Enemy’s Attention to his Business.
  5.  An Arrow sticking in any Part of a Man, puts him hors du Combat ’till ’tis extracted.
  6.  Bows and Arrows are more easily provided every where than Muskets and Ammunition.
  Polydore Virgil speaking of one of our Battles against the French in Eduard the 3d’s reign, mentions the great Confusion the Enemy were thrown into Sagittarum nube from the English; and concludes, Est res profectò dictu mirabilis, ut tantus ac potens Exercitus a solis ferè Anglicis Sagittariis victus fuerit; adeò Anglus est Sagittipotens, et id genus armorum valet.If so much Execution was done by Arrows when Men wore some defensive Armour, how much more might be done now that is out of Use.
I am glad you are come to New York; but I also wish you could be in Canada.
There is a kind of Suspense in Men’s Minds here at present, waiting to see what Terms will be offer’d from England. I expect none that we can accept; and when that is generally seen, we shall be more unanimous and more decisive. Then your propos’d solemn League and Covenant will go better down; and perhaps most of your other strong Measures adopted.
I am always glad to hear from you, but I don’t deserve your Favours being so bad a Correspondent. My Eyes will now hardly serve me to write by Night; and these short Days have been all taken up by such Variety of Business, that I seldom can sit down three Minutes without Interruption.
God give you Success. I am, with the greatest Esteem Yours affectionately
B Franklin
 
Addressed: To / The honourable Charles Lee, Esquire / Lieut. General of the Continental / Army / New York / per Monsr. Arundel
Notations in different hands: Dr: Franklyn Feby 11 1776 / copied.
